Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines and numbers are not uniform, clear, well defined and black as required by 37 CFR 1.84(l).  Specifically the lines and numbers appear gray and pixelated instead of solid black lines, this pixilation, specifically in Figure 3 makes the inventive feature in the buffer region unclear, new figures with solid black lines, number and hatching should be submitted.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the structural element “oblique side surface” of claim 1 only appears in the summary of the invention, specifically in paragraph 0021, this is a structural element of the invention and should also appear in the detailed description and assigned a reference character so that all the parts critical to the practice of the invention are addressed in the detailed description and labeled.  Similarly, the “ribs” are also disclosed in paragraph 0021 but not in the detailed description, these should also be in the detailed description and assigned a reference character.
Appropriate correction is required.
Claim Objections
Claim 19 is objected to because of the following informalities:  a comma or semicolon should be inserted after “cover” in line 2.  Appropriate correction is required.
Claim Interpretation
Claim 12 calls for “a second inclined part, a second axial part and a second radial part”, based on the disclosure the use of “second” is nomenclature and is specifically used as a name and not implying a particular number.  For the purpose of examination this is being treated as a name for a part and not a limitation that is attempting to require two of something.  However Applicant is cautioned that in any amendment if “second” is used prior to a “first” in reference to a part and this is not clearly nomenclature this could result in the claim being indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the abutting first seal" in lines 12 and 15.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior mention of an “abutting first seal” earlier in the claim.  Is this the same as the first seal or a different first seal?  If it is the first seal what is it abutting?  It is suggested that the term “abutting” be removed.
Claim 9 recites the limitation "the radially outer surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The bearing set forth is not defined as a radial bearing and thus it cannot be said that this would be inherently understood to be a feature of the inner ring and thus there is a lack of antecedent basis for the term.
Claim 15 recites the limitation "the first radial part" in lines 3, 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 depends from claim 12, which depends from claim 11 which then depends from claim 9, within this grouping of claims there is no first radial part, the first radial part is recited in either claim 10 or claim 13.  Was the intent for claim 15 to depend from claim 13?  If the intent was to depend from claim 13 then there would be some redundancy with claim 16 which should be fully reviewed prior to submitting a reply.
The metes and bounds of claim 15 are also unclear.  The claim is drafted using what appears to be a method step recitation of “setting” however the claims are drawn to an apparatus.  Is the intent to claim a step or should the first part of claim 15 line 3 read - -the buffer member is attached to one- -?  However it is still further unclear if the claim is attempting to set forth alternatives or three conditions that all must be met.  The claim is listing what appears to be three options but it is unclear if these are meant to all be positive requirements (“and”) or alternative requirements (“or”) since there is no “and” or “or” present after the second semicolon.  What is required by the claim, that a device just have one or all of the features? 
Claim 16 recites the limitation "the end" of the first bend part and the second bend part in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Specifically both parts are not previously disclosed as having an end.  For both occurrence of “the end” in claim 16 the recitation should read - -an end- -.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, USP 11,209,050, in view of Otto, USP 4,770,424.
Regarding claim 1, Chang discloses a sealing assembly (50/70) for a rolling-element bearing, the rolling-element bearing comprising a first ring (20), a second ring (10) and rolling elements (41) held between the first ring and the second ring by a cage (42), the sealing assembly being arranged between the first ring and the second ring, the sealing assembly comprising: a first seal element (50) having a first support member (511) mounted on and rotationally fixed relative to the first ring (20), a first seal body (512, 513 and body including lips 521) extending radially from the first support member and having an oblique side surface (side surface of 512), and at least one first seal lip (521) extending radially from the first seal body to the second ring to form a first seal; a second seal element (70) having a second support portion (at 711) mounted on and rotationally fixed to the second ring (10), a second seal body (713, 712, 714, all parts of the seal that are not the support portion at 711) projecting from the second support portion and at least one second seal lip (73) extending from the second seal body to the oblique side surface (512) to form a second seal, and a buffer zone (93) extending in a region between the first seal element and the second seal element.
While having a buffer zone, Chang does not disclose that the buffer zone includes a buffer member with a first annular rib radially spaced from a second annular rib by an axially facing circumferential channel.
Otto teaches a seal with a buffer zone (between 9 and 44) between two seal lips (42 and 80) that includes a buffer member with a first annular rib (one of ribs 68/70) spaced from a second annular rib (68/70) by an axially facing circumferential channel (76) for the purpose of providing the seal assembly with an additional labyrinth feature to further increase the sealing compacity and provide a sealing region with the primary purpose of excluding environmental contaminants from entering (see column 4, lines 21-40, the purpose of the seal lip region on the inner side is primarily preventing lubricant from exiting, the use of the buffer zone is to provide a region between the lubricant and external environment to increase the sealing capacity by adding additional sealing features that prevent entry of foreign material or exit of lubricant).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Chang and add two annular ribs spaced apart by an axial facing circumferential channel, as taught by Otto, for the purpose of providing the seal assembly with an additional labyrinth feature to further increase the sealing compacity and provide a sealing region with the primary purpose of excluding environmental contaminants from entering.
Regarding claim 2, Chang in view of Otto discloses that the first and second ribs (68/70 in Otto) are axially spaced from the second seal element (at e in figure 2 of Otto) to form a gap seal (e).  When adding the same lips to Chang the gap illustrated in Otto would remain.
Regarding claim 3, Chang discloses that the first ring (20) is an outer ring.
Regarding claim 7, Chang discloses a sealing assembly (50/70) for a rolling-element bearing, the rolling-element bearing comprising an outer ring (20), an inner ring (10) and rolling elements (41) held between the outer ring and the inner ring by a cage (42), the sealing assembly being arranged between the outer ring and the inner ring, the sealing assembly comprising: a first seal element (50); a second seal element (70); and a buffer zone (93) that acts between the first seal element and the second seal element and forms a clearance fit between the seal element (forms a space creating a labyrinth type passage/seal) and the first seal element and the second seal element are arranged side by side and interact with each other (via lip 73).
Chang does not disclose that the buffer zone includes a buffer member that acts between the first seal element and the second seal element and forms an interference fit or a clearance fit between the first seal element and the second seal element, when the interference fit is formed between the buffer member and the abutting first seal element or the second seal element, an interference amount is smaller than a first threshold value to avoid damaging the buffer member due to an excessive interference amount, when the clearance fit is formed between the buffer member and the abutting first seal element or the second seal element, the clearance is smaller than a second threshold value to ensure a sealing effect.
Otto teaches a seal with a buffer zone (between 9 and 44) between two seal lips (42 and 80) that includes a buffer member (made of ribs 68/70) that are configured with a clearance fit between the first seal element and the second seal element and the clearance fit is formed between the buffer member and the abutting first seal element or the second seal element (the buffer member is attached to the first seal element and the clearance e is between the buffer and the second seal), the clearance is smaller than a second threshold value to ensure a sealing effect (the value of e is selected so as to function as a labyrinth seal, the recitation of threshold values is not limiting to any specific size, any value can be selected and meet the limitation of the claim) for the purpose of providing the seal assembly with an additional labyrinth feature to further increase the sealing compacity and provide a sealing region with the primary purpose of excluding environmental contaminants from entering (see column 4, lines 21-40, the purpose of the seal lip region is preventing lubricant from exiting, the use of the buffer zone is to provide a region between the lubricant and external environment to increase the sealing capacity by adding additional sealing features that prevent entry of foreign material or exit of lubricant).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Chang and add a buffer member that forms a clearance fit between the buffer member and the second seal element, as taught by Otto, for the purpose of providing the seal assembly with an additional labyrinth feature to further increase the sealing compacity and provide a sealing region with the primary purpose of excluding environmental contaminants from entering.
Regarding claim 8, Chang discloses that the first seal element (50) and the second seal element (70) are arranged side by side with respect to each other substantially along an axial direction of the rolling-element bearing (axial direction is along L).
Regarding claim 9, Chang discloses that the first seal element (50) comprises a first supporting portion (51, sub parts 511-513) and a first sealing lip (at 521) arranged on the first supporting portion (51), the first sealing lip (521) abuts against the [a] radially outer surface of the inner ring (10).
Regarding claim 10, Chang discloses that the first supporting portion (51) comprises a first bending part (upper end at 511, includes a bend that engages with the outer ring), a first radial part (at 513) and a first connecting part (512) connected between the first bending part (511) and the first radial part (513), the first sealing lip (521) is formed on inner surfaces (inner surfaces that face radially or axial inward) of the first radial part (513) and the first connecting part (512) facing the rolling element, and the first bending part (511) is clamped in an outer ring matching groove (at 214) arranged on the outer ring (in this case “clamped” is not requiring a clamping element but rather is in reference to a holding force, Chang shows the same bend and groove configuration as illustrated in the instant application and is thus also clamped in the same manner).
Regarding claim 11, Chang discloses that the second seal element (70) comprises a second supporting portion (71) and a second sealing lip (73) arranged on the second supporting portion, and the second sealing lip abuts against the first supporting portion (51, abuts subcomponent 512).
Regarding claim 14, Chang discloses that the first sealing lip comprises at least two sealing lip branches (521) arranged side by side and spaced apart from each other.
Chang further discloses the second lip (73) as a singular lip and thus does not disclose that the second lip also includes two sealing lip branches arranged side by side and spaced apart from each other. 
However, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Chang and add an additional seal lip to the second seal lip assembly so that there would be two sealing lip branches arranged side by side and spaced apart from each other, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In addition, adding additional sealing lips provides the predictable result of increasing the sealing capacity of the seal assembly as a whole and there is no indication in the record of a patentable significance or unexpected result of adding an additional lip.
Regarding claim 17, Chang in view of Otto discloses a rolling-element bearing (see at least Chang figure 3) comprising the sealing assembly according to claim 7.
Regarding claim 18, Chang further discloses that the first seal element of the sealing assembly is in direct contact with the outer ring and the inner ring respectively (50 extends between the two rings and contacts the outer ring at 511/214 and contacts the inner ring with lips 521); the second seal element (70) of the sealing assembly is in direct contact with the inner ring and the first seal element (attached to the inner ring 10 and contacts the first seal element with lip 73).

Claim(s) 1, 4-5, 7-11, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, USP 11,209,050, in view of Messenger, USP 4,252,329.
Regarding claim 1, Chang discloses a sealing assembly (50/70) for a rolling-element bearing, the rolling-element bearing comprising a first ring (20), a second ring (10) and rolling elements (41) held between the first ring and the second ring by a cage (42), the sealing assembly being arranged between the first ring and the second ring, the sealing assembly comprising: a first seal element (50) having a first support member (511) mounted on and rotationally fixed relative to the first ring (20), a first seal body (512, 513 and body including lips 521) extending radially from the first support member and having an oblique side surface (side surface of 512), and at least one first seal lip (521) extending radially from the first seal body to the second ring to form a first seal; a second seal element (70) having a second support portion (at 711) mounted on and rotationally fixed to the second ring (10), a second seal body (713, 712, 714 etc. all parts of the seal that are not the support portion at 711) projecting from the second support portion and at least one second seal lip (73) extending from the second seal body to the oblique side surface (512) to form a second seal, and a buffer zone (93) extending in a region between the first seal element and the second seal element.
While having a buffer zone, Chang does not disclose that the buffer zone includes a buffer member with a first annular rib radially spaced from a second annular rib by an axially facing circumferential channel.
Messenger teaches a seal with a buffer zone (between 182 and 180) between two seal lips (182 and 180) that includes a buffer member with a first annular rib (labeled as 52 in figure 1) spaced from a second annular rib (a total of two spaced apart ribs 52 are shown) by an axially facing circumferential channel (groove between the ribs 52). 
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Chang and add two annular ribs spaced apart by an axial facing circumferential channel, as taught by Messenger, for the purpose and predictable result of providing the seal assembly with additional lips to further increase the sealing capacity and provide a sealing region with the primary purpose of excluding environmental contaminants from entering (adding additional lips increases the amount of sealing surfaces improving the seal capacity and adding an additional lip between the lip 73 and 521 in Chang provides further protection between lubricant leaking from the assembly or containments entering the assembly).
Regarding claim 4, Chang in view of Messenger discloses that the first and second ribs (52 of Messenger) contact the second seal element of the (168 of Messenger, equivalent to 70/71 in Chang) to form an axial contact seal (see column 3, lines 28-33 of Messenger).  When adding the same lips to Chang the lips would contact 70/71.
Regarding claim 5, Chang discloses that the first ring (20) is an outer ring.
Regarding claim 7, Chang discloses a sealing assembly (50/70) for a rolling-element bearing, the rolling-element bearing comprising an outer ring (20), an inner ring (10) and rolling elements (41) held between the outer ring and the inner ring by a cage (42), the sealing assembly being arranged between the outer ring and the inner ring, the sealing assembly comprising: a first seal element (50); a second seal element (70); and a buffer zone (93) that acts between the first seal element and the second seal element and forms a clearance fit between the seal element (forms a space creating a labyrinth type passage/seal) and the first seal element and the second seal element are arranged side by side and interact with each other (via lip 73).
Chang does not disclose that the buffer zone includes a buffer member that acts between the first seal element and the second seal element and forms an interference fit or a clearance fit between the first seal element and the second seal element, when the interference fit is formed between the buffer member and the abutting first seal element or the second seal element, an interference amount is smaller than a first threshold value to avoid damaging the buffer member due to an excessive interference amount, when the clearance fit is formed between the buffer member and the abutting first seal element or the second seal element, the clearance is smaller than a second threshold value to ensure a sealing effect.
Messenger teaches a seal with a buffer zone (between 182 and 180) between two seal lips (182 and 180) that includes a buffer member (made of ribs 52) that are configured with an interference fit (contact, see column 3, lines 28-33) between the first seal element and the second seal element and the interference fit is formed between the buffer member and the abutting first seal element or the second seal element (the buffer member is attached to the first seal element and contacts the other seal element), the interference amount is smaller than a first threshold value to avoid damaging the buffer member due to an excessive interference amount (the amount of contact in any contact seal is designed so as to provide a desired sealing capacity without causing excessive wear or damage to the contact lip or providing such a degree of interference that it inhabits relative motion, the recitation is not limiting to any specific amount of force and thus any contact seal could anticipate/render obvious this limitation).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Chang and add a buffer member that forms an interference fit between the buffer member and the second seal element, as taught by Messenger, for the purpose and predictable result of providing the seal assembly with additional lips to further increase the sealing capacity and provide a sealing region with the primary purpose of excluding environmental contaminants from entering (adding additional lips increase the amount of sealing surfaces improving the seal capacity and adding and additional lip between the lip 73 and 521 in Chang provides further protection between lubricant leaking from the assembly or containments entering the assembly).
Regarding claim 8, Chang discloses that the first seal element (50) and the second seal element (70) are arranged side by side with respect to each other substantially along an axial direction of the rolling-element bearing (axial direction is along L).
Regarding claim 9, Chang discloses that the first seal element (50) comprises a first supporting portion (51, sub parts 511-513) and a first sealing lip (at 521) arranged on the first supporting portion (51), the first sealing lip (521) abuts against the [a] radially outer surface of the inner ring (10).
Regarding claim 10, Chang discloses that the first supporting portion (51) comprises a first bending part (upper end at 511, includes a bend that engages with the outer ring), a first radial part (at 513) and a first connecting part (512) connected between the first bending part (511) and the first radial part (513), the first sealing lip (521) is formed on inner surfaces (inner surfaces that face radially or axial inward) of the first radial part (513) and the first connecting part (512) facing the rolling element, and the first bending part (511) is clamped in an outer ring matching groove (at 214) arranged on the outer ring (in this case “clamped” is not requiring a clamping element but rather is in reference to a holding force, Chang shows the same bend and groove configuration as illustrated in the instant application and is thus also clamped in the same manner).
Regarding claim 11, Chang discloses that the second seal element (70) comprises a second supporting portion (71) and a second sealing lip (73) arranged on the second supporting portion, and the second sealing lip abuts against the first supporting portion (51, abuts subcomponent 512).
Regarding claim 14, Chang discloses that the first sealing lip comprises at least two sealing lip branches (521) arranged side by side and spaced apart from each other.
Chang further discloses the second lip (73) as a singular lip and thus does not disclose that the second lip also includes two sealing lip branches arranged side by side and spaced apart from each other. 
However, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Chang and add an additional seal lip to the second seal lip assembly so that there would be two sealing lip branches arranged side by side and spaced apart from each other, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In addition, adding additional sealing lips provides the predictable result of increasing the sealing capacity of the seal assembly as a whole and there is no indication in the record of a patentable significance or unexpected result of adding an additional lip.
Regarding claim 17, Chang in view of Messenger discloses a rolling-element bearing (see at least Chang figure 3) comprising the sealing assembly according to claim 7.
Regarding claim 18, Chang further discloses that the first seal element of the sealing assembly is in direct contact with the outer ring and the inner ring respectively (50 extends between the two rings and contacts the outer ring at 511/214 and contacts the inner ring with lips 521); the second seal element (70) of the sealing assembly is in direct contact with the inner ring and the first seal element (attached to the inner ring 10 and contacts the first seal element with lip 73).

Claim(s) 6, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, USP 11,209,050, in view of Otto, USP 4,770,424 or Chang, USP 11,209,050, in view of Messenger, USP 4,252,329, as applied to claims 1 and 11, and further in view of Gutowski, USP 7,258,491.
Regarding claim 6, Chang in view of Otto or Messenger further discloses that the first ring is an outer ring (20 Chang) and wherein the first and second ribs are located between the at least one first seal lip and the at least one second seal lip (the ribs taught by Otto or Messenger are placed between sets of lips in Chang in the combinations above).
Chang does not disclose that the second seal body includes an angled portion extending axially over the oblique side surface, the at least one second seal lip extending from the angled portion.
Gutowski teaches that the radially outer end (at 90/92’ figure 4) of a second seal body (80) includes an angled portion (90) extending axially over an oblique side surface (50) of the first seal element with a seal lip (96), equivalent to the second seal lip, extending from the angled portion (90) for the purpose of providing features on the slinger/second seal element that are designed to resist and shed containments away from the primary seal (see column 3, lines 17-32).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Chang in view of Otto or Messenger and arrange the radially outer end of a second seal body with an angled portion extending axially over an oblique side surface of the first seal element with the seal lip extending from the angled portion, as taught by Gutowski, for the purpose of providing features on the slinger/second seal element that are designed to resist and shed containments away from the primary seal.

Regarding claim 12, Chang further discloses that the second supporting portion is a linear slinger and thus does not disclose that the second supporting portion comprises a second inclined part, a second axial part and a second radial part connected between the second inclined part and the second axial part, the second sealing lip is formed on inner surfaces of the second inclined part and the second radial part facing the first seal element, and the second axial part is fixedly arranged on the outer surface of the inner ring.
Gutowski teaches that a slinger in a similar sealing configuration can include a second inclined part (90), a second axial part (82) and a second radial part (86) connected between the second inclined part and the second axial part, the second sealing lip (96) is formed on inner surfaces of the second inclined part (90) and the second radial part (86) facing the first seal element (50), and the second axial part (82) is fixedly arranged on the outer surface of the inner ring (26’) for the purpose of providing features on the slinger/second seal element that are designed to resist and shed containments away from the primary seal (see column 3, lines 17-32).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Chang in view of Otto or Messenger and use a slinger with an inclined part, radial part and axial part, with the second lip being on the inclined part, as taught by Gutowski, for the purpose of providing features on the slinger/second seal element that are designed to resist and shed containments away from the primary seal.  In addition, substituting between two different but previously known slingers provides the same predictable result of protecting the inner sealing element with the sealing lips from the external environment, regardless of the shape or type of slinger element the bearing is still sealed.
Regarding claim 13, Chang discloses that the first supporting portion comprises a first bending part (at 511), a first radial part (at 513) and a first connecting part (512) connected between the first bending part and the first radial part, and the second sealing lip (73) abuts against the first connecting part (512).  In the combination above the lip 96 of Gutowski would also contact in the same location.
Regarding claim 15, Chang in view of Otto or Messenger, as best understood discloses that setting the buffer member on one of the first radial part and the second radial part; the buffer member abuts against the other of the first radial part and the second radial part; the buffer member is located between the first radial part and the second radial part (as best understood the claim is providing options for the location of the buffer, attached to one of the first or second radial parts, abutting one of the radial parts or located between the parts, in the combination above the ribs of Otto or Messenger are being added to the radial part of the seal assembly of Chang, placing the ribs here meets all the possible options set forth).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, USP 11,209,050, in view of Otto, USP 4,770,424 or Chang, USP 11,209,050, in view of Messenger, USP 4,252,329, as applied to claim 17, and further in view of Waskiewicz, USP 5,711,618.
Regarding claim 19, Chang, while disclosing the bearing element according to claim 17, does not disclose what the bearing is in and thus does not disclose a dustproof assembly comprising: a dustproof cover [housing], an end cover mounted on the dustproof cover and connected to the dustproof cover by a sealing ring, wherein a bearing seat is arranged on an inner surface of the dustproof cover, and wherein the rolling element bearing is mounted on the bearing seat.
Waskiewicz teaches that a similar type of rolling element bearing can be part of a dustproof assembly comprising a dustproof cover (10, the dustproof cover in the instant application appears as a housing element and is being examined as such), an end cover (42) mounted on the dustproof cover and connected to the dustproof cover by a sealing ring (lips 58 attach the cover to the dustproof cover and act as a sealing lip and a fastening lip), wherein a bearing seat (24) is arranged on an inner surface of the dustproof cover, and wherein the rolling element bearing is mounted on the bearing seat (see figure 2).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Chang in view of Otto or Messenger and place the bearing assembly in any previously known housing/mounting structure, including one having a dustproof cover [housing], an end cover mounted on the dustproof cover and connected to the dustproof cover by a sealing ring, wherein a bearing seat is arranged on an inner surface of the dustproof cover, and wherein the rolling element bearing is mounted on the bearing seat, as taught by Waskiewicz, since placing a bearing element in any previously known housing configuration provides the same predictable result of mounting the bearing to another device to rotatably support one member relative to a housing, regardless of the housing the inventive concept of the bearing and seal assembly is rendered obvious as stated above.
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Specifically the prior art of record does not disclose the combination of seal elements with the number of lips recited with the first connection part and the second inclined part being arranged substantially parallel to each other.  The closest prior art of record to this configuration is Gutowski, USP 7,258,491, which clearly shows the connecting part and inclined part diverging/converging and thus not substantially parallel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656